           Case 2:20-cr-00256-GMN-VCF Document 36 Filed 03/26/21 Page 1 of 2



 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 6

 7 UNITED STATES OF AMERICA,                         2:20-CR-256-GMN-VCF

 8                  Plaintiff,                       Final Order of Forfeiture

 9          v.

10 GUILLERMO ZAVALA-RODRIGUEZ,

11                  Defendant.

12          The United States District Court for the District of Nevada entered a Preliminary
13 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2) and 18 U.S.C. §

14 924(d)(1) with 28 U.S.C. § 2461(c) based upon the plea of guilty by Guillermo Zavala-

15 Rodriguez to the criminal offense, forfeiting the property set forth in the Plea Agreement

16 and the Forfeiture Allegation of the Criminal Information and shown by the United States

17 to have the requisite nexus to the offense to which Guillermo Zavala-Rodriguez pled guilty.

18 Criminal Information, ECF No. 20; Plea Agreement, ECF No. 22; Preliminary Order of

19 Forfeiture, ECF No. 23; Arraignment and Plea, ECF No. 24.

20          This Court finds that on the government’s motion, the Court may at any time enter
21 an order of forfeiture or amend an existing order of forfeiture to include subsequently

22 located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

23 32.2(b)(2)(C).

24          This Court finds the United States published the notice of forfeiture in accordance
25 with the law via the official government internet forfeiture site, www.forfeiture.gov,

26 consecutively from November 11, 2020, through December 10, 2020, notifying all potential

27 third parties of their right to petition the Court. Notice of Filing Proof of Publication

28 Exhibits, ECF No. 25-1, p. 5.
           Case 2:20-cr-00256-GMN-VCF Document 36 Filed 03/26/21 Page 2 of 2



 1          This Court finds no petition was filed herein by or on behalf of any person or entity

 2   and the time for filing such petitions and claims has expired.

 3          This Court finds no petitions are pending with regard to the property named herein

 4   and the time for presenting such petitions has expired.

 5          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 6   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 7   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

 8   Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §

 9   924(d)(1) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of

10   according to law:

11                  1. a Henry Repeating Arms, Model H001T, .22 caliber lever action rifle,

12                       bearing serial number T107359H;

13                  2. 13 rounds live ammunition;

14                  3. 93 rounds of ammunition in two boxes; and

15                  4. any and all compatible ammunition

16   (all of which constitutes property).

17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

18   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

19   deposit, as well as any income derived as a result of the government’s management of any

20   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

21   disposed of according to law.

22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

23   copies of this Order to all counsel of record.

24                        March 26
            DATED _____________________, 2021.

25

26

27                                                GLORIA M. NAVARRO
                                                  UNITED STATES DISTRICT JUDGE
28
                                                      2
